COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §                 No. 08-15-00335-CR
IN RE: THE STATE OF TEXAS,
                                                §              ORIGINAL PROCEEDING
                Relator.
                                                §                 ON PETITION FOR

                                                §               WRIT OF MANDAMUS

                                MEMORANDUM OPINION

       Pending before the Court is a motion filed by the State of Texas to dismiss this

mandamus proceeding which it brought against the Honorable Gonzalo Garcia, Judge of the

210th District Court. The State originally sought mandamus relief because Respondent failed to

rule on its motion to increase bond, but Respondent has since ruled on that motion. We grant the

State’s motion and dismiss this original proceeding as moot.


                                            STEVEN L. HUGHES, Justice
December 11, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)